Citation Nr: 1615029	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  07-38 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a vision problems/bilateral eye disability, claimed as a residual of stroke secondary to diabetes mellitus.

2.  Entitlement to service connection for cancer.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to service connection for bladder disability.

5.  Entitlement to service connection for blood clots.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had service in the U.S. Army Reserves, which included a period of active duty from June 29, 1978, to August 4, 1978.  

The Board notes that in a November 1999 decision, it was determined that veteran status could not be established based on the period of service from June 29, 1978, to August 4, 1978, as the Veteran was serving on active duty for training during that time.  Notably, however, a DD Form 214 for the period of service from June 29, 1978, to August 4, 1978, was issued.  Given that a DD Form 214 was issued for the period of service from June 29, 1978, to August 4, 1978, the Board will recognize this period of service as active duty service.  See Army Regulation 635-8, Chapter 5 (10 February 2014) (providing that "[t]he DD Form 214 is a summary of the Soldier's most recent period of continuous active duty"), available at http://www.apd.army.mil/jw2/xmldemo/r635_8/main.asp.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2011, the Veteran testified at Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.

The instant matters were previously before the Board in January 2012, at which time they were remanded for further development.  Upon completion of the development, the Veteran's claims were readjudicated and denied via a July 2015 supplemental statement of the case (SSOC).  The case was thereafter returned to the Board.

A February 2016 report of general information (VA Form 27-0820) indicates that the Veteran called to inform VA that he checked in to a private medical center from February 20, 2016.  Although additional medical treatment records may have been created as a result, the Board finds that a remand is not required.  VA regulations require a remand for initial agency of original jurisdiction review of pertinent evidence submitted within 90 days after notification of certification of the appeal to the Board, unless this right is waived by the  Veteran or his representative).  38 C.F.R. § 20.1304(a),(c) (2015).  Notification of recertification was in August 2015, and this evidence therefore was not submitted within the 90 day period.  In any event, there is no indication that the evidence is potentially relevant to the issues being decided herein.  38 C.F.R. § 3.159(c)(1) (2015) provides that VA will make reasonable efforts to obtain relevant private treatment records.  By specifying "relevant" records, the regulation allows for consideration of their relevance.  Cf. Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961,  __ Fed. Cir. __ (Mar. 8, 2016) (where the regulation does not specify that relevant records from a custodian are to be obtained pursuant to VA's duty to assist, it will not be read to impose a relevancy standard on VA's duty to provide assistance with regard to such records).


FINDINGS OF FACT

1.  There is no legal basis upon which to award service connection for vision problems/bilateral eye disability under the theory advanced by the Veteran as the Veteran is not service-connected for a stroke and/or diabetes mellitus.

2.  Prostate cancer did not manifest in service or for many years thereafter, and the evidence does not reflect that the Veteran's prostate cancer is in any was related to service.

3.  The preponderance of the evidence is against a finding that the Veteran has a prostate disorder other than prostate cancer that is the result of a disease or injury incurred in active duty service.

4.  The preponderance of the evidence is against a finding that the Veteran has urinary incontinence that is the result of a disease or injury incurred in active duty service.

5.  The Veteran does not have a current diagnosis of blood clots or a related disorder.


CONCLUSIONS OF LAW

1.  Neither vision problems nor a bilateral eye disorder were caused or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  Prostate cancer was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A prostate disorder other than cancer was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  Urinary incontinence is not the result of disease or injury incurred in or aggravated during active military service 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The Veteran does not have blood clots that are the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that a July 2005 notice letter complies with the Quartuccio elements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  were satisfied.

Additionally, while the initial notification to the Veteran did not include the criteria for assigning a disability rating or an effective date, see Dingess, supra, because the Board will deny the Veteran's claims of service connection for vision/eye problems, cancer, prostate problems, a bladder disability, and blood clots a question as to disability rating or effective date is not before the Board.  Consequently, a remand is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), service personnel records, VA treatment records, VA examination reports, private treatment records, records from the Social Security Administration (SSA), and statements from the Veteran.  Notably, in the January 2012 remand action, the Board indicated the possibility of outstanding relevant private treatment records.  The Veteran was provided with an opportunity to request that VA assist him in obtaining such records in accordance with the Board's remand instructions.  The Veteran did not, however, provide VA with the necessary authorization for release of such private medical records to the VA.  As "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for submitting any private evidence, the Board finds that no further assistance in this regard is warranted and that the terms of its January 2012 remand have been met.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was also afforded a VA examination in connection with the matters decided herein.  For the reasons indicated in the discussion below, the examination report, along with the other medical and lay evidence of records, contains sufficient evidence by which to evaluate the Veteran's claims decided herein.  Thus, VA has fulfilled its duty to assist the Veteran in this regard.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2014).

A review of the record shows that in correspondence received in May 2005, the Veteran reported that his vision was "extremely bad" and he had had a stroke and that his diabetes was in his eyes.  He also stated that he had had prostate surgery and made a vague reference to his bladder, cancer, and blood clots.  In a July 2005 letter, the RO notified the Veteran that it was working on his application for service connected compensation for vision problems/bilateral eye disability due to stroke and diabetes, prostate problems, bladder problems, cancer, and blood clots.  The Veteran was asked to tell the RO if its characterization of his claims was incorrect. The Veteran has not indicated that there has been any mischaracterization.  

During his January 2011 hearing, the Veteran reported that while in service he was pushed from an 18-wheeler and hit the pavement.  It is the Veteran's belief that all of his current medical problems are the result of being pushed off the 18-wheeler during service.  When asked whether the incident required him to be hospitalized, the Veteran stated that he had to go on sick leave and that it got to the point that he could not complete his basic training and he ended up in the hospital at Fort Dix, New Jersey.  He stated that he was hospitalized for two weeks, during which time he received a blood transfusion.  The Veteran reported that he had been bleeding from his rectum and further alleged his belief that he developed cancer, to include prostate, bladder and pancreatic cancer, and blood clots due to his inability to digest the foods that he was eating.  

Turning first to the Veteran's claim of service connection for vision problems/bilateral eye disability, the Veteran does not contend, nor does the evidence so indicate, that any eye disability is directly related to service.  Rather, it is the Veteran belief that his vision problems are attributable to a stroke and/or diabetes.  As such, the Board's analysis of the Veteran's claim of service connection for vision problems/bilateral eye disability will be limited to the theories advanced by the Veteran.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

A review of the record shows that the Veteran had previously claimed entitlement to service connection diabetes mellitus and for a stroke, claims for which were denied by the RO in June 1997 and May 2009.  The Veteran appealed the RO's denial of service connection for diabetes mellitus to the Board and in a November 1999 decision, service connection was also denied by the Board.  Accordingly, because service connection has not been established for a stroke and/or diabetes mellitus, to which the Veteran believes his loss of vision/bilateral eye disability is attributable, service connection for vision loss/bilateral eye disability is not warranted as a matter of law.  This is so because there is no basis upon which to award service connection for disability that is claimed as secondary to a disability that is not service connected.  See 38 C.F.R. § 3.310.

Turning to the Veteran's other claimed disabilities, the Board finds no basis upon which to award service connection for the Veteran's claimed cancer, prostate problems, bladder disability, or blood clots.  At the outset, the Board finds that the Veteran is not a credible historian with regard to his assertion that he was injured in service after he was pushed from an 18-wheeler as there is simply no evidence to substantiate such an allegation.  Here, the Veteran's STRs reflect that he was admitted to Walson Army Hospital at Fort Dix after multiple complaints of headaches and backaches; no mention of any fall from an 18-wheeler was recorded.  The Veteran underwent an extensive medical work-up, including X-rays, electrocardiogram, and various laboratory tests, which were all negative.  He was referred for a psychiatric consultation where he admitted that he was depressed and suffering from "bad nerves."  The assessment was adjustment reaction of adult life.  It was noted the Veteran manifested physical symptoms such as various body aches and headaches when under stress and it was recommended that he be administratively discharged.  

The Board acknowledges that post-service treatment records document the Veteran's report that he was injured in service due to being pushed from an 18-wheeler.  Notably, however, in August 2006, the Veteran reported that was "run off the road by an 18 wheeler" the week prior and in October 2006, it was noted by the Veteran's private clinician that he had presented with a form for VA, stating that he had injured himself during basic training and was attempting to then file a claim for VA disability benefits.  The Veteran's private clinician noted that "[i]n twenty years, [the Veteran] has never mentioned this to me."  Records pertaining to the Veteran's 1983 SSA disability determination evaluation also note the Veteran's assertion that he was hospitalized for two weeks after being knocked from a truck during basic training.  However, the Veteran's STRs do not substantiate his report of having presented to sick call after sustaining the alleged fall from the 18-wheeler, nor is there any evidence of him having been hospitalized for two weeks as a result of that fall.  Rather, the evidence shows that the Veteran was admitted to Walson Army Hospital from July 11, 1978, July 24, 1978, for psychiatric problems.

The Board is mindful that it "cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  The Board finds, however, that if the Veteran was indeed hospitalized for two weeks due to injuries sustained from being pushed off a truck, it would be expected to have been mentioned in his STRs.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded; Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (the Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present).  While it is clear that the Veteran was hospitalized in service, the records show that he was admitted for psychiatric reasons.  Given that the evidence of record reflects that the Veteran was hospitalized for psychiatric reasons, along with the lack of any in-service evidence documenting, or even suggesting, any fall from an 18-wheeler, and the private clinician's statement that in twenty years the Veteran had made no mention of such an incident, the Board finds that the Veteran's report that he was pushed from an 18-wheller in service is not credible.  See Buchanan, 451 F.3d at 1337 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Accordingly, the Board will not consider the likelihood that any of the claimed disabilities are related to his purported in-service incident, as the credible evidence fails to demonstrate the incident in fact occurred.  

As to the likelihood that the Veteran's claimed disabilities are in any other way related to service, the evidence of record does not support a finding that the Veteran has cancer, a prostate disorder, bladder problems, or blood clots that can be attributed to service.  Regarding the Veteran's claimed cancer, a March 2010 VA examination report notes that the Veteran's medical history included hospitalization for pancreatic cancer at Flowers Hospital in January and February 2010.  The 2010 examination report also indicates that dates of onset of pancreatic cancer to have been in 1993.  This appears to be based on the Veteran's self-reported history as the claims file then included records from Flowers Hospital dated only through December 2009, which records indicated treatment for pancreatitis, but did not document any diagnosis of pancreatic cancer.  The Board can find no confirmation in the record that the Veteran has in fact been diagnosed as having pancreatic cancer, to include in the VA treatment records dated through 2012.  As noted above, on remand from the Board in January 2012, the Veteran was afforded the opportunity to submit additional evidence to VA or to have VA assist him in obtaining additional private treatment records.  The Veteran did not provide the necessary authorization for VA to attempt to obtain any additional private treatment records and the Veteran himself did not supply any additional records.  Thus, the Board cannot conclude, based on the evidence currently before it, that the Veteran has been diagnosed as having pancreatic cancer.  While the Veteran is competent to report a contemporaneous diagnosis, his reports must be weighed against the other evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The weight of the above evidence reflects that there was no such diagnosis, as such would be expected to have been noted as the diagnosed pancreatitis.  Buczynski v. Shinseki, 24 Vet. App. at 224. 

Treatment records from Flowers Hospital dated in 2009 do note that the Veteran had undergone a prostatectomy for prostate cancer and bladder surgery for "possible bladder cancer."  As with the Veteran's alleged pancreatic cancer, the Board can finds no confirmation that bladder cancer was diagnosed.  As to the Veteran's prostate cancer, the Veteran was afforded a VA examination in March 2012.  The examiner noted that the Veteran had been diagnosed as having prostate cancer in 2002, for which he had undergone a prostatectomy.  Regarding the likelihood that the Veteran's prostate cancer could be related to service, the examiner opined that Veteran's prostate cancer "is in no way related to his service history," noting that prostate cancer was not manifest in service and is relatively common in African American males of the Veteran's age."

Based on the evidence of record the Board finds that service connection for cancer must be denied because the record contains no nexus evidence a diagnosed cancer to the Veteran's active military service.  Although the 2012 VA examiner did not include a specific discussion of whether the Veteran's prostate cancer could be attributed to his alleged inability to digest certain foods while in service, the examiner indicated a review of the claims folder and there is no reason to believe that she did not read the opinion request, which clearly detailed the Veteran's specific theory of service connection.  Thus, reading the March 2012 VA examination report as a whole and in the context of the evidence of record, the Board finds that it is of at least some probative weight in indicating that the Veteran's prostate cancer is unrelated to service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record. 

Although the Veteran believes that he has cancer that is attributable to service, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard any prostate cancer.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Consequently, service connection is not warranted for the Veteran's claimed cancer as a crucial element of service connection has not been shown.  See Davidson, 581 F.3d at 1316 (service connection requires, among other things, evidence of a nexus between the claimed in-service disease or injury and the present disability).  

Regarding the Veteran's claimed prostate problems, to exclude prostate cancer, the Board has reviewed the numerous VA and private treatment records dating from 1983 forward and finds that it is not entirely clear from the record that the Veteran has any current prostate disorder.  Records from Flowers Hospital dated in 2009 notes a history of "prostate problems for which [the Veteran] is status post prostatectomy."  The Veteran was also afforded a VA genitourinary examination in March 2010, the report of which records the Veteran's "problem" to be "prostate and bladder blood clots" and notes that a prostatectomy was performed in 2000.  Another VA examination was conducted in March 2012.  The report of that examination does not suggest any specific finding of a prostate disorder.  It does, however, record the Veteran's assertion that he has had benign prostatic hypertrophy (BPH).  The examiner noted that BPH is an illness that is suffered by many males, with African American males being at a higher risk for the development of such.  The examiner noted that BPH is usually found when men get older and thus was not likely present when the Veteran was in service in 1978.

Overall, to the extent that the Veteran's report of having been diagnosed as having BPH during the claims period is factually accurate, the Board finds that service connection for BPH must be denied because the record contains no nexus evidence linking BPH to the Veteran's active military service.  The most recent VA examiner explained the reasons for his conclusion that there was no nexus between BPH and the Veteran's military service based on an accurate characterization of the evidence of record, and this opinion is therefore entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is also no evidence of treatment or complaints related to the prostate in service.  Regarding the Veteran's theory that his medical problems are related to an inability to digest food in service, the Veteran has provided no evidence to support such a theory.  While the Veteran's STRs show that he was treated in service for gastritis, there is no competent evidence to suggest any connection between the Veteran's stomach inflammation in service and the development of BPH, to the extent that such disorder was in fact diagnosed.  Again, the Board points out that the Veteran is a lay person and the evidence fails to demonstrate that he has the appropriate medical training and expertise to make such an etiological conclusion with regard any BPH, especially in light of the fact that the evidence fails to demonstrate the onset of BPH in service.  See Jandreau, 492 F.3d at 1377, n. 4.  Thus, the Veteran's lay opinion cannot serve to establish a nexus between his alleged prostate problems and service.  
Accordingly, to the extent that the Veteran has a diagnosed prostate disability other than prostate cancer, because evidence of nexus is lacking in this case, service connection for a prostate disability must be denied.  See Davidson, supra.

The Board finds that service connection for the Veteran's claimed bladder disorder must also be denied as the evidence fails to demonstrate that any bladder disorder is related to service.  The Board notes that records from Flowers Hospital indicate a history of bladder resection because of cancer and bladder surgery for possible bladder cancer.  It is not clear when such surgeries took place.  Regardless, however, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2014).  Hence, for service connection to be established, it must first be shown that the Veteran has a currently diagnosed disability that could fall within the scope of his claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (requiring consideration of alternative disabilities within scope of claim); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has reviewed the medical evidence of record and finds that the only diagnosed disability related to the bladder is that of urinary incontinence.  There is, however, no indication that the Veteran urinary incontinence is related in any way to service.  Rather, the March 2010 and March 2012 VA examiners appear to link the Veteran's urinary incontinence to his prostate surgery.  Although the examination reports are not a model of clarity, the fact remains that there is no medical evidence suggesting that the Veteran has any bladder-related disability that is in any way attributable to service.  Further, while the Veteran has alleged that he has experienced blood in his urine twice yearly since being discharged from service, is does not appear that the Veteran has been diagnosed as having hematuria.  Indeed, hematuria was not indicated in the March 2012 VA examination report.  There is also no indication of any urinary problems, to include blood in the urine, in service and the Veteran has proffered no evidence other than his own lay assertions that he has a bladder disorder that may be related to service.  Again, the Board notes that generally etiology of dysfunctions and disorders is a medical determination. See Jandreau, supra.  As a lay person without the appropriate medical training and expertise, the Veteran is not competent to make such an etiological conclusion with regard to his urinary incontinence, especially in light of the fact that the evidence suggests that the Veteran's urinary incontinence is traceable to his nonservice-connected prostate issue, to include surgery therefore.  Accordingly, in light of the fact that the Veteran's STRs do not contain any notations indicating complaints, treatment, symptoms, or diagnoses relating to the genitourinary system or bladder while they do contain multiple other complaints, and the lack of evidence suggesting a link between the Veteran's urinary incontinence and service or a service-connected disease or injury, there is no basis to establish service connection for any diagnosed bladder disability diagnosed acquired psychiatric disorder, as a crucial element of service connection has not been shown.  See Davidson, supra.

The Board has also considered the Veteran's claim of service connection for blood clots, but finds that it too is without merit.  At the outset, the Board can find no evidence that the Veteran suffers from blood clots in his bladder.  As discussed above, the only diagnosed bladder/urinary disorder is that of urinary incontinence.  The Veteran was also afforded an artery and vein examination in March 2012, the report of which contains no indication of chronic blood clots.  There is also no evidence of the Veteran having suffered from blood clots in service and the only post-service evidence of blood clots that the Board can find is contained in the records received from the SSA.  Specifically, the report of a comprehensive psychological evaluation conducted in 1995 records the Veteran's report that he was hospitalized in 1993 at Flowers Hospital "to dissolve a clot followed [sic] a heart attack" and that he was hospitalized at South Alabama Medical Center in 1991 "for the same reason."  The Veteran's self-report of a myocardial infarction is also recorded elsewhere in the Veteran's medical records.  The Board has reviewed the records received from Flowers Hospital and finds no evidence to substantiate the Veteran's recorded assertion.  Indeed, records dated after 1993 do not indicate any previous heart attack under the Veteran's past medical history.  There is a notation in a March 1993 treatment entry that the Veteran had been evaluated for chest in August 1992 and that he had had an elevated CPK (creatine phosphokinase enzyme) in the past of uncertain etiology; however, medical records demonstrating hospitalization for a heart attack or treatment related to a blood clot are lacking. 

In this regard, the Board notes that to the extent that there exist any outstanding records, the Board again points out that upon remand from the Board in 2012, the Veteran was afforded to the opportunity to submit additional evidence to VA or to have VA assist him in obtaining additional private treatment records.  The Veteran did not provide the necessary authorization for VA to attempt to obtain any additional private treatment records and the Veteran himself did not supply any additional records.  The Board finds, therefore, that VA has met its duty to assist in this matter.  Furthermore, as records from 1991 and 1993 pre-date the claims period by many years, the Board finds that the information contained therein, to the extent that it showed treatment for a blood clot, would not serve to establish that the Veteran has a current disability, especially in light of the fact that medical evidence of blood clots during the claims period is lacking.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a "current disability" includes a disability present at the time of filing or during the pendency of a claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that "when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").  While the Veteran is competent to report a contemporaneous diagnosis, his reports must be weighed against the other evidence of record.  Jandreau, 492 F.3d at 1377.  The other evidence of record reflects that the Veteran did not have blood clots during the pendency of the claim.

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for blood clots.  Here, the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as having blood clots.  Without evidence of a current diagnosis of blood clots, the claim of service connection for such must be denied.  See Brammer, supra.

In reaching the above conclusions, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for vision problems, cancer, prostate problems, urinary problems, and/or blood clots under any theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2015).

ORDER

Entitlement to service connection for a vision problems/bilateral eye disability, claimed as a residual of stroke secondary to diabetes mellitus, is denied.

Entitlement to service connection for cancer is denied.

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for bladder disability is denied.

Entitlement to service connection for blood clots is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


